Name: Commission Regulation (EC) No 2015/96 of 21 October 1996 amending Regulation (EC) No 1931/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: trade policy;  animal product;  European Union law
 Date Published: nan

 Avis juridique important|31996R2015Commission Regulation (EC) No 2015/96 of 21 October 1996 amending Regulation (EC) No 1931/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 269 , 22/10/1996 P. 0016 - 0017COMMISSION REGULATION (EC) No 2015/96 of 21 October 1996 amending Regulation (EC) No 1931/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1997/96 (2), and in particular Articles 6b and 25 thereof,Whereas Council Regulation (EC) No 1997/96 introduces special arrangements covering certain fresh and chilled meat of lean male bovine animals originating in the Community in accordance with the system of invitations to tender provided for in Commission Regulation (EEC) No 2456/93 of 1 September 1993 (3), as last amended by Regulation (EC) No 1931/96 (4); whereas those arrangements are to apply from the second invitation to tender in October to the last invitation to tender in December 1996; whereas, in view of the situation on the market, those special arrangements should be initiated and the requisite detailed rules of application should be adopted;Whereas the special arrangements should not cover animals belonging to exclusively dairy breeds, the slaughter of which would be premature and would therefore not contribute to reducing production; whereas, in addition, in order to prevent the buying-in of animals almost ready for market, a limit should be placed, under these arrangements, on the weight of eligible carcases;Whereas, in order to ensure that the special arrangements achieve their objectives, they should cover animals, at least 10 months old on the basis of the special characteristics of male bovine animals depending on whether they have been castrated or not; whereas, however, a corrective mechanism should be introduced to rule out the buying-in of carcases and half-carcases of animals covered by special premium applications, for otherwise this would be tantamount to granting support twice over; whereas, in this respect, provision should be made for the burden of proof of non-payment of that amount to fall on the successful tenderers;Whereas the other detailed rules for the application of those special arrangements should be based on those of the special arrangements previously applicable to the buying-in of light carcases in accordance with former Article 6a of Regulation (EEC) No 805/68;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1931/96 is hereby amended as follows:1. Article 1 (2) is replaced by the following:'2. (a) Buying-in in accordance with Article 6b of Regulation (EEC) No 805/68 shall be opened in respect of carcases and half-carcases of animals less than 12 months old in category A and less than 14 months old in category C of breeds other than those listed in Annex II to Regulation (EEC) No 3886/92 and of a carcase weight of between 140 and 200 kg, in accordance with the detailed rules laid down in Regulation (EEC) No 2456/93 for buying-in pursuant to Article 6a of Regulation (EEC) No 805/68 in the version applicable before the entry into force of Regulation (EC) No 1997/96.Where carcases and half-carcases presented for intervention are of animals at least 10 months old, the buying-in price to be paid to the successful tenderer shall be reduced by ECU 54, 4 per half-carcase delivered. However, where proof is provided that no special premium has been applied for in respect of the animal concerned, that reduction shall not apply.Within 10 days of the entry into force of Regulation (EC) No 1997/96, the Member States shall inform the Commission of the controls introduced and in particular the type of proof they accept to that end;(b) paragraph 3 (b) shall not apply;(c) notwithstanding Article 18 (2) of Regulation (EEC) No 2456/93, the weights laid down in the second subparagraph of that paragraph shall range from 140 to 200 kg.`2. The second paragraph of Article 3 is replaced by the following:'Article 1 shall apply to invitations to tender opened in October, November and December 1996, with the exception of the first invitation to tender in October 1996.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 267, 19. 10. 1996, p. 1.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 254, 8. 10. 1996, p. 35.